t c summary opinion united_states tax_court daniel l cook petitioner v commissioner of internal revenue respondent docket no 28162-13s filed date steven b shea for petitioner lisa m oshiro for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case on date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner timely filed a petition for redetermination the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his son j m c and whether petitioner is entitled to an american opportunity_credit background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in everett washington in the year in issue petitioner was divorced from his wife jennifer rinaldi in the couple have two children j m c and r l c who were age sec_22 and respectively at the close of from at least through j m c attended washington state university in pullman washington as a full-time nongraduate student and continued court rules_of_practice and procedure petitioner testified that he lived in eugene oregon in when he filed the petition which is contrary to the stipulation that he lived in everett then but that discrepancy has no effect lived there during the school year he also worked at glacier national park in montana for most of summer j m c went home some weekends and during breaks from school staying with ms rinaldi for more nights than he stayed with petitioner during a final order of child_support order was entered in and was signed by attorneys for both petitioner and ms rinaldi the order stipulated that petitioner and ms rinaldi would split j m c ’s college expenses equally and that petitioner would claim dependency_exemption deductions for j m c so long as petitioner was current on his child_support payments through december of the year for which he was claiming the exemption deduction a amended arbitration award showed that petitioner was behind on child_support payments from to on hi sec_2011 form_1040 u s individual_income_tax_return petitioner claimed head-of-household filing_status and claimed a dependency_exemption deduction for j m c petitioner also claimed a dollar_figure american opportunity_credit dollar_figure of which was refundable dollar_figure of which was nonrefundable discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to commissioner petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii dependency_exemption deduction the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 to be a dependent the individual claimed must be either a qualifying_child or a qualifying_relative sec_152 generally a qualifying_child must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the year in question and not have filed a joint_return other than a claim_for_refund with a spouse sec_152 davis v commissioner tcmemo_2014_147 respondent conceded that j m c satisfied the first and third criteria neither petitioner nor respondent offered any evidence regarding the fourth and fifth requirements only the second criterion was contested by either party during cross-examination petitioner testified that while the numbers were close when j m c returned to everett for weekends and school holidays in he stayed more nights with ms rinaldi than with petitioner other than petitioner’s testimony no evidence was presented as to which parent j m c lived with longer during the year in light of petitioner’s testimony we cannot conclude that j m c and petitioner shared the same residence for more than half the year therefore j m c does not satisfy the same principal_place_of_abode requirement of sec_152 see phillips v commissioner tcmemo_2011_199 holding that taxpayer’s children did not satisfy the principal_place_of_abode requirement when they resided with him for less than half the year j m c as petitioner’s son bears a specified relationship to petitioner see sec_152 j m c wa sec_22 years old and a full-time_student during the year in issue satisfying the sec_152 requirement that the claimed individual be under the age of or a student under the age of consequently j m c is not a qualifying_child of petitioner under sec_152 sec_152 provides a special rule when two parents claiming any qualifying_child do not file a joint_return this rule specifies that the child shall be treated as the qualifying_child of the parent with whom the child has lived for the longer period during the taxable_year or if the child has lived with both parents for the same amount of time the parent with the higher adjusted_gross_income id on the basis of petitioner’s testimony that j m c stayed more nights with ms rinaldi than with petitioner in j m c is not a qualifying_child of petitioner under sec_152 petitioner also cannot show that j m c is a qualifying_relative pursuant to sec_152 among other requirements a qualifying_relative must have a gross_income less than the exemption_amount for the calendar_year in which such taxable_year begins dollar_figure for taxable_year sec_151 sec_152 revproc_2011_12 2011_2_irb_297 a taxpayer also must show that he or she provided over one-half of the individual’s support for the calendar_year in which such taxable_year begins sec_152 petitioner has provided no evidence that j m c ’s income for the calendar_year was less than dollar_figure or that petitioner provided over one-half of j m c ’s support for the year according to the terms of the order petitioner provided at most one-half of j m c ’s support this assumes that j m c had no other means of support such as income from his summer employment at glacier national park therefore j m c cannot be classified as a qualifying_relative of petitioner see oliver v commissioner tcmemo_2013_117 in the case of divorced or separated parents sec_152 provides special rules to determine which parent is entitled to a dependency_exemption deduction for a child under sec_152 a noncustodial_parent may claim the child as a dependent only if the child receives over one-half of the child’s support for the calendar_year from the child’s parents and is in the custody of one or both parents for more than one-half of the calendar_year sec_152 we have held that once a child reaches the age of majority under state law he is no longer in the custody of either parent for the purposes of sec_152 see eg boltinghouse v commissioner tcmemo_2007_324 ferguson v commissioner tcmemo_1994_114 kaechele v commissioner tcmemo_1992_457 under washington law the age of majority is wash rev code ann sec_26 west j m c wa sec_22 years old at the close of having reached the age of majority in the state of washington he was no longer in the custody of either parent see eg boltinghouse v commissioner tcmemo_2007_324 sec_1_152-4 example income_tax regs therefore sec_152 is inapplicable and the general_rule of sec_152 controls see eg ferguson v commissioner tcmemo_1994_114 kaechele v commissioner tcmemo_1992_457 since petitioner has failed to show that j m c is either a qualifying_child or a qualifying_relative we hold that petitioner is not entitled to a dependency_exemption deduction under sec_151 iii american opportunity_credit for tax_year sec_25a provided a variety of tax_credits for qualified_tuition_and_related_expenses for postsecondary education including the american opportunity_credit see terrell v commissioner tcmemo_2016_85 sec_25a defines the term qualified_tuition_and_related_expenses to include tuition and fees for the taxpayer his spouse or any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 see richards v commissioner tcmemo_2013_171 both parties raised the issue of whether the order satisfies the requirements of sec_152 and establishes petitioner’s right to claim j m c as a dependent because sec_152 does not apply we need not address that issue having established that j m c is not petitioner’s dependent under sec_151 we also hold that petitioner is not entitled to the american opportunity_credit see rule a to reflect the foregoing decision will be entered for respondent respondent mistakenly argued in his pretrial memorandum and at trial that petitioner had claimed the lifetime_learning_credit for petitioner did not claim this credit and we therefore do not address it
